 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Deutsch Company, Metal Components DivisionandIndustrialUnion of Marine&ShipbuildingWorkers of America,AFL-CIOThe Deutsch Company, Metal Components DivisionandIndustrialUnion of Marine&ShipbuildingWorkers of America,AFL-CIO,Petitioner. Cases21-CA-8064 and 21-RC-10863September24, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING,BROWN,ANL)ZAGORIAOn February 5, 1969, Trial Examiner David F.Doyle issued his Decision in the above-entitledproceeding. finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner further found that the Respondenthad not engaged in certain other unfair laborpracticesalleged in the complaint.TheTrialExaminer also found merit in certain objections tothe election in Case 21-RC-10863 and recommendedthat the election he set aside and a new election bedirected. Thereafter. the Respondent filed exceptionsto the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner except as modified below.'1.In adopting the Trial Examiner's finding thatRespondent's letter of May 20, 1968, soliciting itsemployees to revoke their union authorization cardsviolatedSection 8(a)(1).we do not rely on therationale that it was unlawful because it waspatently intended to create a false impression of'The Court of Appeals for the Ninth Circuit recently denied enforcementof the Board's Order in anotherDeutsch Cocase (165 NLRB No 5) onthe ground that the violations were "so trivia!thatwe wnclude thepurposes of the Act would not be served by enforcement of the Board'sproposed order 'N L R B v Deutsch Co .408 E 2d 684 (C A 9),rehearing denied August 4, 1969 Although we respectfully disagree withthe court s conclusion that the unfair labor practices in the earlier casewere "trivial,"We are satisfied that continuation of these same unfairlabor practices at another plant of the same company takes themcompletely out of the realm of trivia, and patently requires issuance of acease and desist order and the posting of an appropriate notice in order toeffectuate the policies of the Actcoercion which would prejudice the Union's chancesin the election. Rather, we conclude that because itsolicitedemployees to revoke their authorizationcards,theletterviolatesSection8(a)(1)andwarrants setting the election aside.2The Trial Examiner found that the wageincrease of August 5, 1968, was intended to affectthe results of the election, violated Section 8(a)(1),and constituted a basis for setting the election aside.In reaching this conclusion he relied on testimony ofPhilipHolzman,Respondent's president, that hehad decided to act on what was best for thecompany andnot on"...whether or not this wasconsidered the right thing to do because there was aunionknocking at our gate . ."The TrialExaminer viewed this as an admission that Holzmanwas not concerned with whether it was the rightthing to do ". . with due regard given to the dutiesof employers and the rights of employees under theAct."We do not agree, as Holzman's statement isinfacta valid exposition of an employer's dutywhen faced with an organizing campaign. In suchcircumstances an employer is required to act as itwould normally, absent the presence of the union.Had the Respondent withheld a wage increase itwould have granted but for the union, it would haveviolatedtheAct.'-Inboth1966and 1967Respondent had increased wage rate ranges; theRespondent's employee handbook states that it iscompany policy to maintain wages as high as, orhigher than, other companies in the industry, andRespondent's president testified that a decision hadbeenmade early in 1968 to watch trends in theindustry and to maintain a competitive position. Therecordestablishesthatother employers in theaerospace industry in the same locality had justagreed,duringcontractnegotiations,tograntsubstantial increases and the General Counsel hasfailed to prove by a preponderance of the evidencethat this wage increase by the Respondent wasmotivated by union animus rather than by validbusinessconsiderations.Accordingly.we shalldismissthis allegation of the complaint and overrulethe objection.3.Apart from the unfair labor practices. it isclear, and we find. that the Respondent interferedwith the election by soliciting employee withdrawalsfrom the Union. We note, however, that the TrialExaminer inadvertentlyfailedtoruleuponRespondent's letter of August 5, 1968, which theRegional Director for Region 21 in his Report onObjections in Case 21-RC-10863 found constitutedconductinterferingwith the results of the election.TheRespondentexceptedtothisfinding.Considering this letter in the context of the recordas a whole, we conclude,inagreementwith theRegional Director for Region 21, that the tone ofthe letter vas calculated to convince employees thatselection of the Union wouldhe futile.In particular,'SeeMcCormick Longmeadow Stone Co.158 NLRB 1237178 NLRB No. 9-5 THE DEUTSCH CO.We regard the following as virtually tantamount toan anticipatory refusal to bargain:What can I gainby voting for the union?The answer isnothing.The Union can get nothing for you that thecompany is not willing to give in the first place.Accordingly, we find that Respondent's letter ofAugust 5, 1968, constituted additional conductwarranting setting the election aside.4.Finally,we take note of Respondent'scontention that the Charging Party herein waived itsright to object to the election on the basis ofconduct which was the subject of an unfair laborpractice proceeding pending before the Board at thetime the Charging Party executed its request toproceed with the election onMay 24, 1968. A"request to proceed" does not constitute a waiver ofa union's right to urge postpetition unfair laborpracticesasconduct affecting the results of anelection.Lloyd A Fry Roofing Co., Inc., 142NLRB 673 at 681;The Great Atlantic & PacificTea Company,101NLRB 1118 at 1120-21.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified below, and orders that Respondent, TheDeutschCompany,MetalComponents Division,LosAngeles,California,itsofficers,agents,successors,and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,asmodified herein.1.Delete from paragraph 1(a) of the TrialExaminer'sRecommended Order that part whichreads:"granting an invalid wage increase to influenceemployees against assisting, joining or voting for theUnion "2.Delete from paragraph 1(b) of the TrialExaminer'sRecommended Order that part whichreads "in any other manner" and substitute "In anylike or related manner."3.Delete from the notice that part of the secondindented paragraph which reads "'in any manner"and substitute therefor "in any like or relatedmanner."4.Delete from the notice attached to the TrialExaminer's Decision that part of the first indentedparagraph which reads:(4)grantingan invalid wage increase toinfluence employees not to assist, join or vote forthe above named Union."IT IS FURTHER ORDERED that the election held onAugust22,1968.among theRespondent'semployees be, and it hereby is, set aside, and thatCase 21-RC-10863 be remanded to the RegionalDirectorforRegion 21 for the purposes ofconducting a new election at such time as he deems617thatcircumstances permit the free choice of abargaining representative.[Direction of Second Election3omitted from publication' 156 NLRB 1236,N L R B. v Wyman-Gordon Company,394 U S 759Accordingly. it is hereby directed thatan electioneligibilitylist, containingthe namesand addressesof all the eligible voters, mustbe filed by theEmployer withthe Regional Director for Region21 within 7 days after thedate of issuanceof the Notice of Second Election by theRegional DirectorThe Regional Directorshallmake the list availableto all parties to theelectionNoextension of time to fileextraordinarycircumstances Failureto comply withthis requirement shall be grounds for setting aside theelectionwheneverproper objections are filedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID F, DOYLE, Trial Examiner: This proceeding, withthe parties represented by the counsel named above, washeard by the Trial Examiner in Los Angeles, California,on September 4-6, 1968, on complaint of the GeneralCounsel and answer of the Respondent. The issueslitigatedwerewhether theRespondent had violatedSection 8(a)(1) and (3) of the Act by certain conduct of itsofficers and supervisors.' The complaint in this proceedingwas issued on June 11, and is based on a charge filed byan officer of the Union on April 24, and a first amendedcharge filed onMay 6.1 The complaint alleged insubstance that the Company (1) had engaged in variousactsof intimidation, restraint, and coercion of itsemployees in violation of Section 8(a)(1) of the Act and(2) had discriminatorily transferred one employee, IgnacioVasquez, because of his activity on behalf of the Union inviolation of Section 8(a)(3) of the Act. In its duly filedanswer, the Company denied the commission of anyunfair labor practices.On September 4, the proceeding came on regularly tobe heard by the Trial Examiner. At the hearing all partieswere represented, were afforded full opportunity to beheard,toexamineand cross-examinewitnesses,tointroduce evidence bearing on the issues, to argue theissuesorallyupon the record and to file briefs andproposed findings.At the time of the hearing, certain objections to theconduct of election filed by the Union were pending beforetheBoard in representation Case 21-RC-10863. Theseobjections arose from an election involving the parties andwere of a nature similar to the above-mentioned unfairlabor practices.On November 5, the Board remandedthese objections to the Regional Director for dispositionafter hearing, and the Regional Director in turn referredtheobjectionsforhearingby the Trial Examiner.Thereafter, pursuant to appropriate motions and order therecord of the hearing was reopened and such additionaltestimony was received as to the objections as counseloffered and the Trial Examiner deemed admissible. Thereopened hearing was held on December 3 with the samecounsel of record participatingThereafter, all partieswere afforded an opportunity to file additional briefswhich have been considered.Upon the entire record of the case and upon myobservation of thewitnesses,Imake the following-'In this decision,the Deutsch Company, Metal Components Division, isreferred to as the Respondent or the Company,IndustrialUnion ofMarine& Shipbuilding Workers of America, AFL-CIO, as the Union, theNational Labor Relation-, Board, as the Board; the General Counsel of theBoard and his representatives at the hearing as the General Counsel, andthe Labor Management Relations Act, as amended,as the Act'Alldates in this Decision are in the year 1968 unless specifiedotherwise 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS Of, FACT1.THE BUSINESS OPI.RATIONS OF THE COMPANYUpon the pleadings and stipulations of the parties, it isfound that the Company is a California corporation witha plant located in Los Angeles, California,where theCompany engages in the manufacture and sale of partsand components in the aerospace industry.In the normalcourse and conduct of its operations,theCompanyannually sells and ships from its Los Angeles plant, goodsvalued in excess of S50,000,directly to points locatedoutside the State of California.The Company alsopurchases annually and causes to be transported to its LosAngeles plant from points located outside the State ofCaliforniamaterialand supplies valued in excess of$50,000.It is found,therefore,that the Company is an employerengaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.At the hearing it was stipulated,and I find,that PhilipE.Holzman, Peter D.(Pete)Hanly, and Howard (Pat)Whalen are agents of the Company and at all timesrelevant hereto were supervisors within the meaning of theAct.`The complaint alleged that John Block,John Mancilla.and Harry Saterbo are also agents of the Company andsupervisorswithin themeaning of the Act but theCompany denied the supervisory status of theseindividuals claiming that they are "leadmen" only This isone of the issues to he decided in this proceeding,inasmuch as the GeneralCounselclaims that these threemen also engaged in conduct violative of Section 8(a)(1)of the Act.If.THE LABORORGA' IZ&TiON INVOLVEDIt is found upon the pleadings and a stipulation of thepartiesatthehearing that the Union is a labororganization within the meaning of Section 2(5) of theAct.Iii.rHE UNFAIR LABOR PRACTICESA The IssuesIt is undisputedthat inthe spring of 1968, particularlyinMarch. the Union began an organizing campaign in theCompany's Los Angeles plant The complaint alleged thatin the course of following weeks the Companycommittedunfairlabor practices as follows: (1) It discriminatorilytransferred on April 1. employee Ignacio R. Vasquez tothe day shift because of his activity on behalf of theUnion: (2) by various supervisory officials threatenedemployees with the closing of the plant it the Unionsucceeded in its efforts or if the employees joined orsupported the Union: (3) by various supervisory officialsinterrogated employees concerning their union affiliationand activities. (4) solicited employees to revoke theirunionauthorizationcards.(5)invokedaninvalidno-solicitation rule to hamper the organ17ational efforts oftheUnion: (6) granted a wage increaseto influenceemployees against choosing to be represented by theUnion and to influence the vote of employees in aBoard-conducted election which was pending at the time,and (7) oy various officials threatened employees with'In the testimony the employees frequently referred to these supervisorsas "Pete" and "Pat 'economic reprisals or detriments if they voted for theUnion.In its duly tiled answer the Company generally deniedthecommissionofunfairlaborpracticesandasaffirmative defenses stated that the job transfer effectedbytheCompanywas prompted by validbusinessconsiderations and not because of any union or protectedactivitieson the part of any employee. As a secondaffirmativedefense theCompany alleged that anyrestriction imposed by the Company upon solicitation onbehalfoftheUnionwasmotivatedsolelybyconsiderationsofsecurity,safety,cleanlinessandproductionefficiency,and not because any oftheemployeesengaged in union activitiesAs athirdaffirmativedefense theCompany asserted thatanycommunications between theCompanyand its employeesweremotivated to provide a fair, free and uncoercedjudgment by the employees in regard to the choice of abargaining representative in the election because theemployees were subject to "harassment, threats, coercionand intimidation by the Union and its agents."It should be noted that the objections to the conduct ofelection referred to previously are in general a repetitionof some of the allegations of unfair labor practices, andthe Company's contentions on the objections are similarincontent to its defenses presented in the unfair laborpractice aspect of the case. A consideration of all theevidence and a resolution of the issues of unfair laborpractices will for all practical purposes decide the issuespresented by the objections.As the reader must have noted there are a large numberof issues thus presented. If this decision is to have clarity,the unfair labor practices of different kinds and typesmust he separated and classified under appropriateheadings.Thiswillbe done, but the Trial Examinerdesires that it be understood that in the ultimate decisionas to each unfair labor practice, the Trial Examiner hasscrutinized the evidence in regard to that specific unfairlabor practice and given due consideration to all of theevidencepresented.Any compartmentalizationwhichappears in this decision is only for the purpose oforganizing the presentation of the evidence. Since there isamultiplicityof issues, reason requires that some betreatedmore shortly than others if this decision is to bekept within reasonable length. The Trial Examiner alsowishes it understood that any disparity in length oftreatment does not betoken that the specific issue receivedless than his full considerationB The Alleged Discriminatory Discharge of IgnacioVasquezIt is undisputed that Ignacio Vasquez and Luis Palaciosare both employed by the Company as inspectors andboth were employed on the night shift when the unionorganizationcampaign began earn inMarch. It isundisputed that on a night in the first week of March,while both men were on duty,that they had an angryargument.From the testimony of all concerned, it is clearthatVasquez was a union adherent and Palacios hadrefused to sign an authorization card for the UnionAccording to both Vasquez and Palacios at the end of theshift they went to the parking lot and both men took offtheir shirts preparatory to engaging in a listfight. Coolerheads among the crowd which gathered finally prevailedand the men went their separate ways without any blowsbeing struck,but without their difference being settled THE DEUTSCH CO.619Vasquez called as a witness by the General Counseltestified that on the next shift after the near fight, he wastoldby his foreman Alverez to report to Pete Hanly,PersonnelDirector for the Company.When Vasqueztalked to Ilanly in his office, Hanly said that he hadheard that Vasquez had a near fistfight with PalaciosbecauseVasquez wanted to beat Palactos up, becausePalacios had refused to sign a union card. Vasquez deniedthe truth of that statement. Then Hanly said that he hadheard that Vasquez was a troublemaker and that he wasgoing to transfer Vasquez to the day shift. Then Hanlyasked Vasquez what he thought about the Union andVasquez told him that he was neither for or against it.Vasquez then told Ilanly that he had engaged in apersonal argument with Palacios off-and-on for over 6months, and that the cause of the near fight was a"personal" matter between the two men.LuisPalacios testified that some of the employeestalked to him about the Union in the month of March.He would not sign a card for the Union and later he wastold that Vasquez had said that he was a homosexual.Palacios went to Vasquez and asked Vasquez if he hadsaid that he was a homosexual. Vasquez said that he hadsaid it, and that it was true. Palacios said that he wouldwait for Vasquez outside the plant at quitting time andthey would settle the matter by fighting. When they gotoutside at the end of their shift, Vasquez took off his shirtand said he was ready to fight Palacios did likewise, butsome of the employees pointed out that they were oncompany property and the men argued with each otherabout whether they would be in trouble for fighting oncompany property.After some discussion, they leftwithout fightingOn the next day, Palacios told his foreman about theincident, saying that he didn't want to have any moretrouble on the job with Vasquez, and that if he was goingto have such trouble that he would look elsewhere foremploymentOn the next night, he had a talk with Hanly, Directorof Personnel, and told Hanly that he could not understandwhy Vasquez was making trouble for him. In the courseofhis testimony, Palacios said that Vasquez hadnottalked to him personally about the Union but he hadheard Vasquez talking to other people about the UnionPeter D Hanly, Personnel Director for the Company,testified that the day after the Vasquez-Palactos incident,Alverez, one of the foremen, reported to him that Vasquezand Palactos had gotten into an argument on the nightshift and that they had very nearly come to blows in theparking lot after the shift. He sent for Vasquez andinformed Vasquez that he had heard about the altercationwith PalactosHe asked Vasquez what it was about andVasquez replied that it was a personal matter between himand Palacios. Hanly then told Vasquez that Palactos saidthatVasquez had been bothering him because he wouldnot sign a union card. Vasquez replied that there was notruth in that charge. Hanly then told Vasquez that hewould have to separate the two men. He said that bothwere good inspectors and he didn't want to lose either onebut he could not have any fights either on or after theshift and that under the circumstances he had decided totransfer Vasquez to the day shift. Vasquez said that wasall right with him, as he was going to request a transfer tothe day shift anyway.It is undisputed that among the employees the day shiftisconsidered a more desirable job than the night shift,and because of that fact, the men on the night shutreceive a differential of 10 cents per hour in pay.lianly said that Vasquez did not complain to him abouthis loss of the 10-cent differential in pay. However. inJune, while Hanly was going through the plant, Vasquezasked Hanly for an opportunity to speak to him privately.Hanly arranged for Vasquez to come to his office. Whenthe two men were alone, Vasquez told him that AlbertMatas, one of the most vigorous of the union adherents,had been pestering him continuously to get him to sign acomplaint against the Company for being transferred.Hanly told Vasquez to tell Matas "very firmly" that hedid not want to sign any complaint. Ilanly advisedVasquez that if he did that, he felt sure that Matas wouldleave Vasquez alone. Vasquez also told IIanly that at theunionmeetings the men drank an awful lot of beer andthat on one night, when he had been drinking quite a bit,he had signed quite a few papers, of whose significance hewas not awareHanle testified further that he tried to effect some sortof amicable arrangement between the two men. Palacioswas willing to forgive and forget. but Vasquez wasadamant in his position. Since the name calling byVasquez was the start of the incident and he seemed to bethemore belligerent of the two. Hanle decided that itwould he proper for him to transfer Vasquez rather thanPalacios. Ilanly stated that the transfer was effectedmerely to keep peace between these two employees andfor no other reason. As to this incident Hanly testified ina forthright and candid manner. I credit his testimonyfully.Since both Palacios and Vasquez say the incidentwas "personal" in nature, started by name calling, Iconcludethatthetransferof'Vasquezwasnotdiscriminatory. Therefore, this allegation of the complaintis dismissed because of insufficient evidence.C. The AllegedInterrogationof Rodriguez byHolzman,Presidentof the C'ompani',and byHanlvand WhalenEmployee Ray Rodriguez, one of the leaders of theUnion. testified that several supervisors questioned himabout his union affiliation and talked to him about theUnion.Rodriguez testified that in the middle of March on oneoccasion Ilanly told him that he had heard there wasgoing to be a union meeting and asked Rodriguez ifemployees were being paid money for signing union cards.Rodriguez denied that anyone was being paid any money.Then Hanly told Rodriguez it was against company rulesto solicit anything at any time on company property.Also, according to Rodriguez, in March, Whalen, one ofthe foremen, told him to report to Hanly's officeWhenlietalked to Hanly, the latter questioned him aboutemployeeproblemsRodriguez told him that theemployees were dissatisfied with the insurance plan whichthe Company had and with the amount of wages theywere paid. Hanly replied there was nothing he could doabout the money, but that the Company was working onan improvement in the insurance plan. According toRodriguez, at this time Hanly also told him that he knewhowmany cards the Union had gathered from theemployees and that he (Hanly) knew that Rodriguez wasone of the union organizers passing out union cards.Rodriguez also testified that during the month ofMarch, Holzman, president of the Company, summonedRodriguez into his office and talked to him about theprofit-sharingarrangementoftheCompanyandRodriguez' retirement rightsOn this occasion, HolzmantoldRodriguez that if the Union ever got in, Alex 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeutsch, owner of the Company, would close down theplant.Rodriguez also stated that around April 1, ForemanWhalen asked him if he had signed a union card to whichRodriguez replied in the affirmative.Hanly, in the course of his testimony, stated that on anoccasion during a lunchbreak in the month of March, hehad walked over to Rodriguez and employee Matas andsaid to them, "Where is the union meeting?" They repliedthat there was no union meeting. Hanly then told themthat he had been informed that they were getting $25 perunion card that was signed, and asked if this was true.Matas replied that it was not true and if it were he wouldbe able to retire at that time. Hanly testified that he hadno intention of interrogating these employees in thisconversation.He explained it was all said in a jesting,joking manner on both sides. Hanly testified that at thistime he told the employees they could not solicit thesigningofunionauthorizationcardsoncompanyproperty,during working time.Hanly also testified that inmid-March he askedRodriguez what the major gripes in the plant were.Rodriguez said that the employees were dissatisfied withmany things but particularly with the insurance plan andwith the wages. Hanly told him that the Company was inthe process of reviewing the insurance plan but that hecouldn't do anything about the money at that time. Hanlydenied that he said that he knew Rodriguez was anorganizer for the Union or had been passing out cards.Hanly also denied that he asked Rodriguez how manycards he had.Foreman Pat Whalen testified that Rodriguez workedinhis department and that he talked to Rodriguez onmany occasions in the course of the day. Whalen said thathe didn't know anything about the Union's organizationalactivity or Rodriguez' part in any of it and that he neverdiscussedtheUnionorauthorizationcardswithRodriguez at any time. Whalen also denied that he everhad any conversations withMatas in which Whalenbrought up the subject of the Union. Whalen said that onone occasion he noticed that many of the machinists in hisdepartment were leaving their machines and gathering inlittleknots, talking.He told these men and Matas, whowas the worst offender, to stay on their machines and heasked Matas why there was so much roaming around andtalking.Matas said that a man had told him that he couldgo around and talk like that and he couldn't be fired fortalking.Whalen asked Matas if this was supposed to bethe rule, while he was supposed to be operating hismachine and when the Company had some work for himtodo.Matas said no, that he supposed under thosecircumstances he was supposed to be working. Whalenthen told him to get working.Philip E. Holzman, president of the Company, testifiedthat in approximately mid-March he was informed thatRodriguez wished to talk to him in his office about theprofit-sharingarrangementoftheCompanyandRodriguez' retirement plans.He agreed to talk toRodriguez.When the men met, Rodriguez said that hewas thinking of leaving the Company and wanted to knowhow much he would receive under the plan as hisseparation pay.Holzman told Rodriguez that he hadaccumulated certain rights under the plan and pointed outto him that he would be best served under the plan by notleaving the Company until the month of August, when hewould complete an additional stage in the plan and have alarger separation pay. Holzman explained that he thoughtthat by August, Rodriguez might change his mind aboutleaving the Company. Holzman denied that in the courseof this conversation there was any mention of the Unionand Holzman denied that he ever said that Alex Deutschwould close the plant if the Union came in.Rodriguez was one of the leading adherents of theUnion among the employees and he impressed the TrialExaminer as a witness prone to slant or stretch histestimony in favor of the Union. In my judgment histestimony can be accepted only after careful scrutiny. Onreviewing all this testimony, I find that Hanly violatedSection 8(a)(1) of the Act by his "jesting" conversationwithRodriguez.Hanly admitted this questioning, andalthough it might have been "jesting" to Hanly, it wasapparently considered nonjocular by Rodriguez. I do notacceptHanly's explanation of the innocence of thisconversation.It is also found that Hanly gave a mistakenly restrictivestatement of the Company's nonsolicitation rule, when hetoldRodriguez that no solicitation could be engaged in,on company property at any time.Ido not credit Rodriguez' testimony that Hanly toldRodriguez that he knew Rodriguez was an organizer ofemployees, passed out cards and that Hanly knew howmany cards the Union had obtained. On these points, Icredit Hanly's testimony and reject that of Rodriguez.As to the Holzman-Rodriguez conversation inHolzman's office, I accept the testimony of Holzman. Ialsoaccept the testimony of Whalen and reject thetestimony of Rodriguez. These findings are based entirelyon the demeanor of the witnesses and the compatibility ofthe testimony of each with the totality of the evidence.D. The Supervisory Status of Block, Mancilla, andSaterbo, and Other LeadmenTheGeneralCounselcontendsthatthesethreeemployees are supervisors under the Act and that some oftheir conduct amounts to violations of Section 8(a)(1) oftheAct.The Company contends that these men areleadmen, rank-and-file employees, and that the Companyisnot responsible for anything they may have said tofellow employees.There is not much conflict in the evidence concerningthe duties of these three individuals. It is undisputed thatthere are approximately nine departments in the plant,each of which is headed by a foreman who has that title.The number of employees under each foreman varies from12 to 30 employees. In each department there is one ormore senior employees with the job classification of"leadman" whose primary job is to assist in training newand less skilled employees.When these leadmen are notengaged in training, they themselves perform the standardoperations of the department and they spend the majorityof their time in actual production work or in setting upmachines or assisting others in the setting up of theirmachines. Only on occasions when the foreman is out ofthe department, do these men engage in directing otheremployees. It is undisputed that the only persons who candisciplineemployees, process grievances, or authorizechanges in regular work hours are the foremen. On someoccasions, the leadmen may refer matters concerning thecompetence or proficiency of employees to the foremanfor the foreman'sdecision.The foremen regularly attendmeetings of management personnel but the leadmen donot. Foremen are paid at the highest rate of pay in thedepartment and the leadmen are paid a rate midwaybetween that of the foremen and the rank-and-fileemployees.Foremen usually work one hour into the THE DEUTSCH CO.second shift while leadmen work only one-halfhour intothe second shift. This is done to give some continuity tothe work in process.In the course of his testimony, employee Matas testifiedthat Saterbo had the power to hire, fire and otherwiseaffect other employees' tenure of employment, but thiswas directly contradicted byHanlywho stated thatSaterbo had no such supervisory authority. Rodrigueztestified that occasionally whenWhalen was out of thedepartment,Saterbo assigned work to the men andsometimes when Whalen was present Saterbo directed themen to various machines and shifted them about.Rodriguez said that occasionally he received a gate passfrom Saterbo, if he wanted to leave the plant early. Whileitseems established that Saterho did in fact on occasioninstruct employees as to which machine each was to work,itisequally clear thatsuch "assignments"were madepursuant to a detailed written list which was supplied toSaterbo by Whalen, the foreman Saterbo himself, in histestimony, denied that he had authority to discipline themen and this seems to be supported by the testimony ofMatas and Rodriquez, who said that Saterbo usually toldWhalen, about what the employee had done meritingcorrection, andWhalen later might correct the employee.Saterbo testified that he did not know if and when anemployee wasgiven a raiseIn short, the principal duty ofthesemen seems to be that they do work that is toodifficult for the new or less skilled employees, and thattheyreceivedailyinstructionsastothedutiesofthemselves and the other men for the shift From theselists they assign work to the men and report employeedeficienciesor incompetence or misconduct to theforemanOccasionallytheyareaskedabouttheperformance of employees and give their opinions of themen's competence, but their opinions, when asked may ormay not be accepted by the foremen and highermanagementUpon all the evidence I find that the General Counselhas failed to prove by a preponderance of the evidencethat these three employees, Block. Mantilla, and Saterbo,classified as "leadmen" by the Company and paid as suchare supervisors as defined in the Act It appears that theyexercise no supervisory authority to hire, fire or discipline,or to recommend such action, or to responsibly directotheremployees.This finding extends to the otherleadmen who voted by challenged ballot in the election ofAugust 22.E The Filing of theRepresentation Petition and theScheduledElectionIt is undisputed that on May 13, the Union filed apetitionforcertificationof representative inCase21-RC-10863. On July 25, the Board issued a Decisionand Direction of Election which directed that an electionby secret ballot be conducted by the Regional Office ofthe Board in a unit of employees described as follows.Allproduction,maintenance,shipping,receiving,productioncontrol,andinspectionemployees andleadmen employed by the Employer at its 14800 SouthFigueroaStreet.LosAngeles,California,plant:excludingallofficeclericalemployees,professionalemployees, guards, and supervisors as defined in theActPursuant to the Decision and Direction of Electionaforesaid, the Regional Director, Region 21 (Los Angeles,California) on July 25, conducted an election by secretballot inthe representation proceeding.The results of the election were as follows.Approximate number of eligible voters273Void ballots3Votes cast for petitioner (Union)54Votes cast against participating labororganization167Valid votes counted221Challenged votes17Valid votes counted plus challenged ballots238621On August 29, the Union tiled timely objections to theelectionThe Regional Director conducted the usualinvestigation as to the objections and on September 26,filed his report on objections with the Board. Thereafter,on November 5, the Board issued an order directing thatthe representation proceeding including the objections toconduct of the election be remanded to the RegionalDirector for consolidation with Case 21-CA-8064 in orderthat a resolution of the issues raised by the objectionscould be found by the Trial Examiner on the basis ofsworn testimony in this proceeding.F. The Wage Increases Given to Employees on July31, Effective August 5It is undisputed that on July 31, the Company by aletter to each employee announced that to continue theCompany's policy "to pay wages equal to or better thanwages for like or similar work in our industry and area,"that "effective August 5, there will hea generalincreaseinwages forall of our hourlypaid factory employees "'The letter did not specify the amount of the raise for eachemployee, but employeesMatas, Zagala, and Vasqueztestified that effective August 5, in accordance with theletter, they received an increase in wages from $2.70 to$2.92 per hour. They also testified. while there had beeninstances of' wagesbeingraised in the past, there had beennoprior instancewhen a wage increase was givengenerallytoallemployeesat thesametimeAlso allformer raises had been limited to 10 cents per hour.The letter of July 31, overthe signatureof Philip E.Holzman, president of the Company, stated that the wageincrease was given for the purpose of maintaining equalityof wages with other companies in the aerospace industry.When Holzman was on the witness stand, he testified tothe same effect, but when he was asked if he realized thatat the time the raise was given. July 31, six days after theDecision and Direction of Election, he was aware of thependency of the election, Holzman admitted that he wasaware of that fact. The election was scheduled for August22G. The Company s Letter to Employees Concerningthe Revocationof Authorization Cards Given byEmployeesto the UnionIt is likewise undisputed that on May 20, the Companysent to each of its employees the following letter.To Deutsch MCD Employees:The union organizers are still asking for cards andyoumay expect these organizers to step up thecampaign and put pressure on you to sign cardsWhy is it that theyare stilltrying to get cards?One of thereasons isthat they are trying to getenough cards so that they can force you to recognize'Emphasis supplied by Trial Examiner 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem without an election and thus prevent you fromdeciding your future in a secret election.Another reason is that they are not telling the truthin how many cards they really have and if they don'thave enough, even the National Labor Relations Boardwill tell them to forget it.Remember, you have the right to be free of fear,coercion or threat and our company will always protectthese rights.Ifanyone threatens or intimidates you, either atwork or at your home, in any way, please report it tome or Pete Hanly and we will take the necessary actionto protect your freedom.For those of you who have signed a unionauthorization card because you either1.were misinformed of your right not to sign acard if you so desired, or2.were coerced and forced to sign a card, or3.were intimidated or threatened with violence orloss of your job if the union got in, or4. were told to sign a card to be a "right guy" or5.believe someone else signed your name to acard,you can withdraw your authorization to the union bysigning the enclosed de-authorization card and mailingit to the National Labor Relations Board.This card is being sent to you at your home so youcan make your decision without fear, coercion, threator promise of any kind. Discuss it with your family.Inmy opinion the relationship as it presently existsatDeutsch is much better than the promises beingmade by these union organizers which everyone knowswill not be kept.To those of you who support my position andcontinue to do so, and have not signed; a card - manythanks.Yours very truly,/s/ Philip E. HolzmanPhilip E. HolzmanPresidentAttached to this letter was a card which reads as follows:Re: Deutsch Metal Components DivisionIhereby revoke my card authorizing the ShipbuildersUnion to represent me.Employees NameDateThe card which the employee could fill out, if he sodesired,was addressed to the National Labor RelationsBoard, Regional Office, Los Angeles, California.PeterD.Hanly, personnel director of the Company,testified that for some weeks prior to May 20, he hadreceived reports from employees that union adherents andorganizerswerecoercingthem into signing unionauthorization cards and in some cases threatening themwith reprisals when the employees signified that they didnot desire to join the Union. When he heard of thesepressure tactics, Hanly conferred with the labor relationsconsultant for the Company who advised him that, if theemployees were in fact being coerced, that he could sendthem a card allowing them to rescind their authorizationcards by notifying the Regional Office in this manner. Atthat point the Trial Examiner ruled that he would notpermit counsel for the Company to have Hanly testify to"reports" of incidents of so-called coercion, unless theemployees allegedly coerced testified first-hand to eachincident.InsupportofHanly's assertion of coercion, theRespondent offered the testimony of various employees.One of these employees was Palacios, whose testimonyhas previously been recounted. Palacios had told HanlythatVasquez had challenged him because he would notsignthe union cardEmployee Aldo Montoto testified that Charles West, anofficer of the Union, came to his home one evening in themiddle of March after dark. Montoto said he lives withhismother, his sister and his grandmotherMontoto saidthat on this occasion West tried to persuade him to sign acard, but he refused to sign, principally because of the factthat at his request the Company had given his mother ajob at a time when she needed one badly. On thefollowing day, another employee by the name of RaoulSans asked him when he was going to sign a card and saidthat eventually he would have to sign one, so he might aswell do it then. Sans also said that if he didn't sign upthen, that when the Union came in the plant Montotowouldn't have a job.Counsel for the Company offered to prove by ArmandoDeCastro, who runs a janitorial service, that some of hisemployees were mistaken for employees of the Companyby union adherents and organizers and that one of them,Carlos Badilla by name, was harassed by some unionadherents. This incident was reported to Hanly EmployeeRudy Resch told Hanly that on one occasion he had beenapproached by employee Diaz and another employee as hedrove into the parking lot of the plant. Resch said that hewas asked to sign a union authorization card and when hesaid, "no," he was told that he had better sign it. Whenhe refused to sign on a second request, he was told by oneof the men that, "He had better not show up for work "Hanly testified that as a result of having been informed ofthese incidents by these employees that he decided that theCompany should send out the letter of May 20 with theform to rescind authorization cards so that any employeeso coerced or harassed could disclaim his authorizationcard.At the resumed hearing on December 3, the attentionof all parties was principally concerned with the objectionsto the conduct of election with main interest focused onthe pay raise given unilaterally by the Company effectiveAugust 5. At the hearing, President Philip E. Holzmanand Personnel Director Peter D. Hanly again testified.Counsel for the Company proffered in evidence throughHolzman many pages of Los Angeles newspapers for lateJuly and early August which had many articles about thelabor negotiations between employees and management inthe aerospace industry in the Los Angeles area. Counselfor the Company contended that these newspaper articleswere read by Holzman and influenced him to make thedecision to grant the pay raise. Counsel for the GeneralCounselobjectedthatthesenewspaperpageswereirrelevant to the issue. The Trial Examiner ruled that thenewspaper articles were inadmissible, because they seemedto be too remote to the issue, and added nothing toHolzman's previous testimony that he was conversant withall the current negotiations in the aerospace industry andthe general economic situation prevailing at the time, andthat these influenced him to give the raise effective August5These newspaper exhibits were ordered by the TrialExaminer to be placed in a file of rejected exhibits. (Resp.Exh. 6 for identification - rejected.)In the course of his testimony when recalled, Holzmantestified that the wage increase at "the low end of theunskilled was 15 cents; the maximum of 35 cents an hour THE DEUTSCH CO.623at the higher end of the highly skilled people " Holzmansaid that he had discussed this decision with othermanagement officials for a long time and that he wasaware of all the raises being granted through the variousindustriesintheEast "'against theGovernment'sguidelines."He pictured the Company as concerned thatnegotiations were going forward in the aerospace industryand he determined that "in order to maintain acompetitive position because we were losing people and wewere having difficulty getting skilled people" that theywould have to be careful to maintain a competitiveposition as againstthe othercompanies in the aerospaceindustryAt the time the raise was granted there was talkof strikes at Lockheed and McDonald-Douglas. On directexamination he was asked,"'Did the fact that the unionhad an organizing drive, that there was an election to takeplace on August 22. affect or determine your decision withregard to the wage increase?"Holzman answered as follows:A. No, it did not. A long time ago and at that timeIhad already determined, as I said before, Mr. Cooper,that we were going to run this company, because it wasa company that had to be run, irrespective of anyoutside activities that occurred.We had to run thecompany on an economic competitive basis with others,and that is the basis on which I made my decision.QWas the wage increase given in order toencourage the employees to vote against the unionshop?A It was not.Thereafter the Trial Examiner asked the followingquestions of Holzman:Q.You wereawarewhen the union startedorganizing,were you not?A. Yes.Q.And you have a Personnel Director at thecompany, Mr. Hanly, don't you?A That's right.Q And he advises you on labor matters, does he'tA. Yes.Q. And did you discuss with him or anybody else theadvisability of giving a raise in pay during the pendencyof this union campaign, and when an election wascoming up in a couple of weeks? Did you discuss thatwithhim or anybody''A. Not in those specific terms, no, sir.I had agreeda long timewithmyselfand with my conscience that Iwas to run this company on the basis of what I thoughtwasbest for the company,and I wasn't going to heconcerned about whether or not this was considered theright thing to do because there was a union knocking atour gate or notIam certain I was aware of the fact that the unionwas knocking at our gate. I knew that at the time Igave the raise that there was going to be an election.That didn't have any effect upon my decision.Iran the company the way I thought it should berun, and that is what I did.Q. Let me ask you this: Did you discuss the situationwith Mr. Hanly about that?A. I don't know whether I did in specilic terms ornot.He is present at most of my conversations wherewe talk about wages, so I would assume that thesubject was discussed on that basis and I am sure thatwhat I say to you now is what I said to him. I cannotoperate on the theory that we are going to win or losean election when we are concerned about the economicfacts.going ahead, and running a business. making aprofit.Peter D. Hanly also testified at the resumed hearing.His testimony on labor relations at the company andgranting of the pay raise is enlightening.Hanly testified asfollows.Q. (By Trial Examiner) Now, as I understand it, youand Mr.Holzman worked together on getting out thisletter of May 20 with a card attached?A. Uh-huh.Q.Now, on this letter of April I, with Mr.Holzman'ssignature,did you talk to him about that,too?A.Mr. Holzman generally wrote the letters himselfand gave them to me for any recommendations orchanges that might be made in the letter, but that wasthe extent of it.Q.Now, asPersonnelDirector. are you also mcharge of labor relations for the company?A. Normally,itmight be so. Mr. Holzman has hadthat position ever since he has been with the DeutschCompany, which is some 30 years, and I am more asecondman in the labor relations field to MrHolzmanQ. So, in other words, he kind of runs the laborrelations'?A That's right, sir.Q. But you are also engaged in that to some extent?A. Thatis correctQ. You were the individual who kept track of all theunion organizing campaign,did you not9A. That's right.Q.Did you keep track of the literature theydistributed?A. Yes, I didQ. Did you get copies of that9A. Yes, I didQ. Didyou discuss that with Mr. Holzman'?A. Yes, I did.Q. And then you discussed with him the letters thatthe company was going to send out?A. Yes, we did.Q Now, when it got around to thisraisein pay. didyou discuss that with Mr. Holzman?A. I wasinon the discussions that took placeregarding the raise.Q Was anything said about thatraisein pay beinggiven at the time that an election was pending amongstthe employees?A.We hadtalkedabout the possibility that theremight have to he a raise.Thiswassometime earlier intheyearButwe didn't know what was going tohappenButasthe union organization drive was going along.Mr. Holzman took the position and stated this positiontomyself tothe plant superintendent and the generalmanager that hewasgoing to run the company as healways had and that he was not going to let the outsideactivitiesinterferewithhisnormaldirectionofactivitiesQ.Was there anyone there who counseled him andsuggested at any time that he not give the raise in payfor a couple of more weeks, until the election was heldamong the employees?A. I don'trememberanybodycounseling him onthat, no.Q. Was there any mention that it might be advisableto postpone the granting of the increase until after theelection was held? 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.There wasamention that the timing was notexactly good,butMr. Holzman referred us back to hisoriginal statement that outside activities are not goingto interfere with our work situation.The above narration of testimony is not an exhaustiveexposition of all the testimony offered by the parties but isa summary of the highlights which presents the maincontentions of the parties and affords a basis for review ofthe Trial Examiner's findings on the issues.Concluding FindingsIthas been found above that in certain particulars theCompany violated Section 8(a)(1) of the Act by certainstatements made by its supervisors. It has also been foundthat some of the allegations of the complaint were notproved by a preponderance of'the evidence by the GeneralCounsel and thoseallegationshave been dismissed.The remainingissuesare principally concerned with (1)the letter of May 20 with its attachment of a formwhereby the employees could rescind their authorizationcard and (2) the letter of July 31 announcinga generalpay increase effective August 5 during the pendency of theelection.As to the letter of May 20 with its rescission form, theTrialExaminer was impressed in the first instance bycounsel for the Company'sclaimthat the Union hadpracticed harassment and coercion against the employeesin the procuring of authorization cards and in consequencethe letter of May 20, with the rescission form, was alawfulmethod of protecting the employees in theirfreedom of choice in the election. Over the objection oftheGeneralCounsel, the Trial Examiner permittedcounsel for the Company to present the testimony ofemployees who claimed to be the victims of such coercionor harassment, thinking that such coercion or harassmentmight justify this unusual letter with form attached. TheCompany presented the employees who testified to theso-called coercion and harassment. Most of the testimonyas to these incidents has been included in the narration oftestimony above. The Trial Examiner must conclude thatthese incidents had no quality of coercion or intimidationand were of a most trivial nature. It would be hard toimagine anelection inwhich there were nearly 300participatingemployees,where there occurred lesscoercion and harassment than in this election. The worstincident of the so-called coercion occurred when two unionadherents said to one employee "you had better sign upnow, or not go to work." In another single incident aunionadherent told an employee that if he didn't sign anauthorization card, he might not have a job after theUnion won. While such statements should not be made byone employee to another, it must be remembered thatthese workmen are not lawyers skilled in the niceties oflabor law and in their enthusiasm, either for or against theunion,employeeswillmake such statements, and ifisolatedmust be considered as unwanted incidents of theelective process. In this case, some of the alleged coercivequality of certain statements appears to have been in themind of the listener, rather than in the words of thespeaker. Here, no one was struck a blow, threatened witha blow or physical violence or threatened withseriousreprisal for notsigninga card. And indeed, any statementwhich borders upon coercion must be viewed as anisolated statement by one individual to another. In all theevidence there is not a scintilla of evidence that the Unioninitiatedany pattern or course or plan of conduct tointimidate the employees.Upon a consideration of all the evidence, I find that theCompany assembled this trivia as an afterthought andnow uses it as a pretext or excuse for sending its letter ofMay 20. Patently that letter was intended to create a falseimpression about coercion of employees which wouldprejudice the Union's chances in the pending election. Theevidence discloses no justification for this action of theCompany.The very able counsel for the Company presents a caseplausible on the surface for the increase of pay given tothe employees, effective August 5. Holzman's testimony isto the effect that he wanted to remain competitive inpaying wages with the other companies in the aerospaceindustry. I do not reject that statement, but I regard it asa half truth. From the testimony of Holzman and Hanly,it is perfectly apparent, that they were aware of what thegranting of a pay increase would do to the fairness of theelection conducted by the Board on August 22. Holzman'spious testimony that he sought only to adhere to hispolicy of equal wages does not ring true, for it is crystalclear that he and Hanly were fully aware that granting asubstantialpay increase prior to the election wouldtorpedo the union election campaign. It is not coincidenceinmy judgment that Holzman's decision to have equalpay, after months of study of wages in the industry,coincided with the Board's direction of an election amongthe employees. In my judgment, the secret of Holzman'sdecision is disclosed in his testimony when he said, "I hadagreed a long time ago with myself and with myconscience that I was to run this company on the basis ofwhat I thought was best for the company, and I wasn'tgoing to be concerned about whether or not this wasconsidered theright thingto do because there was a unionknocking at our gate or not . . . ." Translated intoeveryday language, this statement means that he was notconcerned with whether this was the "right thing" to do,with due regard given to the duties of employers and therights of employees under the Act.Ifind that the letters of May 20 and July 31 and thegeneralwage increase effectiveAugust 5 constitutedconduct in violation of Section 8(a)(1) of the Act andconstitute valid objections to the conduct of election whichrendered a fair election impossible.Itisrecommended, therefore, that the Board byappropriate order shall set aside the results of election inCase 21-RC-10863.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the operations ofRespondent, described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and constitute unfairlabor practiceswhich tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) of the Act, itwillbe recommended that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Upon the above findings of fact and upon the entirerecord in the case, the Trial Examiner makes the THE DEUTSCH CO.625follow ing:CONCLUSIONS OF LAW1.The Deutsch Company, Metal Components Division,herein called the Company or the Respondent, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Industrial Union of Marine & Shipbuilding Workersof America, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By interrogating employees concerning their unionaffiliation and activity and that of their fellow employees,by soliciting employees to revoke theirunionauthorizationcards;by invoking an invalid no-solicitation rule; bygrantingan invalid wage increase to influence theiremployees against assisting or joining or voting for theUnion, the Company has violated Section 8(a)(1) of theAct.4.By committing the unfair labor practices foundabove and by interfering in the election on August 22.1968, in the manner described above, the Company hasunlawfully interfered with the conduct of said election inCase 21-RC-10863.5.The unfair labor practices enumerated above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact,conclusions of law, and the entire record in the case, it isrecommended thatTheDeutschCompany,MetalComponents Division, its officers, agents, successors, andassigns. shall:1Cease and desist from-(a)Interferingwith,restraining,orcoercing itsemployees in the exercise of their rights under Section 7of the Act by interrogating employees concerning theirand their fellow employees'unionactivates;solicitingemployees to revoke their authorization cards; invoking aninvalidno-solicitationrule;granting an invalid wageincrease to influence employees against assisting, joiningor voting for the Union.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization. to form labor organizations, to loin orassist the IndustrialUnion of Marine & ShipbuildingWorkers of America, AFL-CIO, or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a) Post at its plant at Los Angeles, California, copiesof the attached notice marked "Appendix."5 Copies ofsaid notice to be furnished by the Regional Director forRegion 21 shall, after being duly signed by the CompanyRepresentative,beposted immediately upon receiptthereof and be maintained by it for 60 consecutive da)sthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. TheCompany shall take reasonable steps that such notices arenot altered, defaced, or covered by any other material.'in the event that this Recommended Order is adoptedby theBoard, the(b)Notify the Regional Director for Region 21, inwriting, within 20 days from the receipt of this Decision,what steps the Company has taken to comply herewith.'IT IS FLRTIIER RECOMMENDED that, unless the Companyshallwithin 20 days from the date of receipt of this TrialExaminer'sDecision notify said Regional Director, inwriting,thatitwillcomplywiththeforegoingrecommendations, the National Labor Relations Boardissue an order requiring the Company to Lake the actionaforesaid.words "aDecision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order' shall be substituted for the words "aDecision and Order "'in the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "NotifysaidRegional Director, towriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of The National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWe WILL NOT interfere with, restrain, or coerce ouremployees in the exercise of their rights tinder Section 7of the Act by (1) interrogating employees concerningtheir own or their fellow employees union activities andaffiliation; (2) soliciting employees to revoke their unionauthorizations given to Industrial Union of Marine &ShipbuildingWorkers of America, AFL-CIO; (3)invoking an invalid no-solicitation rule: (4) granting aninvalidwage increase to influence employees not toassist, join, or vote for the above-named UnionWE WILLNOT in any manner interfere with, restrain,or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join,assist the labor organization named above, or any otherlabororganization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining, or other mutual aid or protection, and toretrain from any or all such activities.All our employees are free to become or remain, orto refrain from becoming or remaining, members of theIndustrial Union of Marine & Shipbuilding Workers ofAmerica, AFL-CIO, or any other labor organization.DatedByTHEDEUTSCH COMPANY,MErAL COMPONENTSDIVISION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this notice 626DECISIONSOF NATIONALLABOR RELATIONS BOARDor compliance with its provisions, they may communicateColumbia Building, 849 South Broadway, Los Angeles,directlywith the Board's Regional Office, EasternCalifornia 90014, Telephone 688-5229.